Citation Nr: 1746014	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Whether the reduction of the rating for post-operative residuals of a herniated disc at L5-S1 with traumatic arthritis from 20 percent to 10 percent effective February 11, 2009 was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 2000 to June 2004, earning the Combat Infantryman Badge and the Parachutist Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony at a hearing before the undersigned in April 2017.  


FINDING OF FACT

The VA examination and other lay and medical evidence of record does not show actual improvement in the Veteran's lumbar spine disability or improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the 20 percent rating for service-connected residuals of herniated disc L5-S1 to 10 percent was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code (DC) 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks restoration of the 20 percent rating for his service-connected post-operative residuals of a herniated disc at L5-S1 with traumatic arthritis.  He reports that despite the findings of the February 2009 VA examination upon which the reduction was based, his spinal disability did not improve under the ordinary conditions of life and work.  

In a rating reduction case, VA has the burden of establishing that the disability has improved.  It is well established that VA cannot reduce a veteran's disability evaluation without first finding that the service-connected disability has improved to the point that the veteran is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); see also Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

The Board agrees that the competent medical and lay evidence of record does not show an actual improvement in the Veteran's lumbar spine symptomatology or his ability to function under the ordinary conditions of life and work.  Prior to the Veteran's rating reduction, he reported persistent back pains, leg pain with numbness and tingling, paresthesias with repetitive use and periodic flare-ups causing increasing symptoms.   See May 2007 VA Examination Report.  His range of motion testing showed flexion from 0 to 85 degrees with extension, right and left lateral flexion and right and left lateral rotation all 0 to 20 degrees.  See id.  During the February 2009 VA Examination upon which the reduction was based, the Veteran again reported persistent back pain that comes and goes, with pain, stiffness and soreness.  See February 2009 VA Examination Report.  He further reported that repetitive bending and lifting aggravates his back pain and that he occasionally misses work because of flare-ups.  See id.  Range of motion testing showed no improvement from the prior examination, as the Veteran's forward flexion decreased from 0 to 75 degrees, and his extension, right and left lateral flexion and right and left lateral rotation all remained at 0 to 20 degrees.  See id.  In his May 2011 substantive appeal he reported experiencing multiple episodes where his back disability hindered his performance to the point of not being able to perform aspects of his job.  At his hearing before the Board, the Veteran reiterated his reports of experiencing increased pain, stiffness and soreness that caused him to be unable to perform job functions, such as lifting or installing equipment.  See April 2017 Hr'g Tr. at 4.  He stated that he couldn't stand up straight some times because of back pain, and that his symptoms would worsen with prolonged standing or lifting.  See id. at 5-6.  The Veteran testified that these symptoms and flare-ups remained consistent throughout the appeal period.  See id. at 6.  The Veteran is competent to provide testimony regarding the symptom he experiences and his functional loss, and the Board finds his reports to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Consequently, the Board finds that the evidence of record does not show that the Veteran's lumbar spine disability exhibited actual improvement of function.  As there was insufficient evidence to show an actual change in his disability or an actual improvement of function under the ordinary conditions of life and work, the Board restores the 20 percent rating for post-operative residuals of herniated disc at L5-S1 with traumatic arthritis effective February 11, 2009. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 20 percent rating for service-connected post-operative residuals of herniated disc at L5-S1 with traumatic arthritis is restored effective February 11, 2009.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


